PD-1291-15
                                  PD-1291-15                              COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
September 30, 2015                                                        Transmitted 9/30/2015 1:18:55 PM
                                                                            Accepted 9/30/2015 3:51:55 PM
                                                                                            ABEL ACOSTA
                                 PD._________________                                               CLERK

                         IN THE COURT OF CRIMINAL APPEALS
                                     FOR THE
                                  STATE OF TEXAS


        EX PARTE

                                            Appeals No. 03-14-00669-CR

        JUSTIN RIVER CARTER

          MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
                       DISCRETIONARY REVIEW


        TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL

        APPEALS:

                 COMES NOW, CHAD VAN BRUNT, counsel for JUSTIN RIVER

        CARTER, and files this motion asking that the Court extend the time for

        filing the Appellant’s petition for discretionary review, and in support

        thereof, offers the following:

                                                I.

            a.       This case is a Habeas Corpus from the 207th District Court of
                     Comal County, Texas.

            b.       The style and number of the cases in the trial court are The State
                     of Texas v. JUSTIN RIVER CARTER, Cause Number CR2013-
                     159.

            c.       The style and number of the case in the Third Court of Appeals
                     are Ex Parte Justin River Carter, Appeal Number 03-14-00669-
                     CR.

            d.       The Third Court of Appeals affirmed Appellant’s Writ of Habeas
           Corpus in an upublished opinion on August 31, 2015.

   e.      The present deadline for filing the Appellant’s Petition for
           Discretionary Review is September 30, 2015.

   f.      The Appellant seeks an extension of time of 30 days, suggesting a
           new due date of.

   g.      This is the Appellant’s first request for an extension of time to file
           the Appellant’s petition for discretionary review.


                                          II.

      This extension is not sought for the purpose of delaying this appeal,
   but for the following reasons:

   1.         Counsel for Appellant has recently had to prepare for and have
              evidentiary hearings in the following cases:

           a. The State of Texas v. Robert B. Odell, 2015-CR-3617

           b. The State of Texas v. Jake L. Turner, 2015-CR-2856

                                       III.

        A criminal appellant, just like a criminal defendant at trial, is entitled

to the adequate and effective assistance of counsel. Evitts v. Lucey, 469
U.S. 387, 396 (1985); Ward v. State, 740 S.W.2d 794 (Tex.Crim.App.

1987). In order to be able to accurately identify and effectively brief all the

potential issues presented in this case, counsel for Appellant needs

additional time to review the record and conduct the necessary research to

adequately prepare Appellant’s Petition for Discretionary Review. This

request is made pursuant to Tex. R. App. P. 68.2 (c).
                                    IV.

      Therefore, for the above reasons, Counsel for Appellant prays that

the Court grant an extension of time to October 30, 2015, for filing of the

Appellant’s Petition for Discretionary Review.



                                     Respectfully Submitted,



                                     __/S/_________________
                                     CHAD VAN BRUNT
                                     SBN: 24070784
                                     310 S. St. Mary’s Street
                                     Suite 1840
                                     San Antonio, Texas 78205
                                     (210) 339-8669 Telephone
                                     Attorney for Appellant


                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the above and
foregoing Motion for Extension has been delivered to the Jennifer Tharp,
Comal County District Attorney’s Office, 150 N. Seguin, Suite 307, New
Braunfels, Texas 78130, on September 30, 2015.




                                     __/S/________________
                                     CHAD VAN BRUNT